 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 5283 
 
AN ACT 
To provide for adjustment of status for certain Haitian orphans paroled into the United States after the earthquake of January 12, 2010. 
 
 
1.Short titleThis Act may be cited as—
(1)the Help Haitian Adoptees Immediately to Integrate Act of 2010; or
(2)the Help HAITI Act of 2010.
2.Adjustment of status for certain Haitian orphans
(a)In generalThe Secretary of Homeland Security may adjust the status of an alien to that of an alien lawfully admitted for permanent residence if the alien—
(1)was inspected and granted parole into the United States pursuant to the humanitarian parole policy for certain Haitian orphans announced by the Secretary of Homeland Security on January 18, 2010, and suspended as to new applications on April 15, 2010;
(2)is physically present in the United States;
(3)is admissible to the United States as an immigrant, except as provided in subsection (c); and
(4)files an application for an adjustment of status under this section not later than 3 years after the date of the enactment of this Act.
(b)Numerical limitationThe number of aliens who are granted the status of an alien lawfully admitted for permanent residence under this section shall not exceed 1400.
(c)Grounds of inadmissibilitySection 212(a)(7)(A) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(7)(A)) shall not apply to an alien seeking an adjustment of status under this section.
(d)Visa availabilityThe Secretary of State shall not be required to reduce the number of immigrant visas authorized to be issued under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) for any alien granted the status of having been lawfully admitted for permanent residence under this section.
(e)Aliens deemed To meet definition of childAn unmarried alien described in subsection (a) who is under the age of 18 years shall be deemed to satisfy the requirements applicable to adopted children under section 101(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1101(b)(1)) if—
(1)the alien obtained adjustment of status under this section; and
(2)a citizen of the United States adopted the alien prior to, on, or after the date of the decision granting such adjustment of status.
(f)No immigration benefits for birth parentsNo birth parent of an alien who obtains adjustment of status under this section shall thereafter, by virtue of such parentage, be accorded any right, privilege, or status under this section or the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
3.Compliance with PAYGOThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go-Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the Senate Budget Committee, provided that such statement has been submitted prior to the vote on passage. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
